Citation Nr: 1308522	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  04-09 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on December 15, 2010, which, in pertinent part, vacated a May 2009 Board decision and remanded the issue on appeal for additional development.  The case was remanded to the RO for the requested development in May 2011.  

The issue initially arose from a May 2003 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2005, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The Board notes that in correspondence dated in July 2012 the Veteran's attorney requested copies of VA records pursuant to the Privacy Act.  VA correspondence dated September 26, 2012, sent to the attorney at his address of record noted the requested copies were provided.  In correspondence dated November 1, 2012, the Board notified the attorney at his address of record that good cause had been shown for a requested 60-day extension of time beginning on September 26, 2012, and that he had until November 26, 2012, to submit a response.  In correspondence dated December 2012 the attorney, in essence, reiterated the Veteran's claim and provided new evidence without waiver of agency of original jurisdiction (AOJ) consideration.

The appeal is REMANDED to the RO.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in July 2003 and July 2006.  The Board notes that the Social Security Administration (SSA) reported in June 2011 that exhaustive and comprehensive efforts revealed no medical records and that further efforts would be futile.  The Veteran was notified that SSA could not be obtained and, in essence, that he was ultimately responsible for providing evidence in support of his claim by correspondence dated in October 2011.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, service treatment records show that the Veteran's August 1968 entrance examination report noted he had been in an automobile accident in 1966 and had a contused spleen with no subsequent trouble.  Records also show that in late November 1969 he was in an automobile accident and in December 1969 he complained of low back pain on the right side.  Physical examination revealed range of motion limited by pain.  There was no deformity or fracture.  There was some pain on rotation.  He was provided Parafon Forte.  A note dated the next day reported complaints of pain at L5-S1 and on the right side of S1.  It was noted X-ray studies were taken (no report of this study is included in the appellate record).  A March 1978 Navy Reserve examination report noted the Veteran's spine and musculoskeletal system were normal upon clinical evaluation.  In a March 1978 Report of Medical History the Veteran denied a history of recurrent back pain. 

Private records dated in 1994 and 1995 revealed complaints of complaints of back pain.  A March 1995 report noted the Veteran had back pain after lifting weight.  

In correspondence dated in April 2003 the Veteran requested entitlement to service connection for a back injury on the left side in May 1969.  

VA treatment records show that in May 2004 the Veteran complained of back pain and reported that he had injured his back on a flight deck in 1969.  The examiner noted limited mobility due to pain.  A diagnosis of acute or chronic lumbar back pain was provided.  Subsequent report noted continued complaints of low back pain without opinion as to etiology. 

At his Board hearing in October 2005 the Veteran testified that he injured his back aboard ship when he fell while carrying aircraft wheel chocks.  He stated he had been treated for muscle strain and was given pain pills, treated with an unknown intravenous white substance, and put on light duty for three months.  He indicated that he had first received treatment for his back after service at the Brecksville, Ohio, VA medical facility in 2004 and that he has been treated for muscle cramping in his back with occasional radiation down his legs. He reported he had received no other treatment for his back after service and that when he had problems with his back he took over-the-counter pain medication and stayed in bed until he was able to resume his normal activities.  He stated that he had worked at Midland Steel for 22 years as a forklift operator and that he had stayed home from work sometimes every other month and sometimes a couple of times per month.  He reported that these episodes varied, but that sometimes he had to remain off work for two to three days.  He stated he had not gone to the company doctor because he feared being fired because of a back injury.

A May 2006 VA examination report noted that on service entrance examination the Veteran was noted to have had internal bleeding from the left side of the stomach in 1966 and that during service, in April 1969, he was seen for sharp lower abdominal pain as well as vomiting of dark red-black blood after an incident where he was lifting a pulley.  He was treated at that time for muscle sprain.  The May 2006 examiner also noted the Veteran stated the service treatment records were inaccurate and that the incident did not involve a pulley, but involved carrying four wheel chocks.  He reported that he fell and landed on the wheel chocks "gouging" his stomach and back.  Since that time, he stated he had periodic severe cramping of the left side of the abdomen, flank, and back.  The last episode he reported had been two weeks earlier and lasted 45 minutes.  He described the cramps as being on the left side of his body and were more intense in the thoracic distribution, which at times radiated up as far as the scapula and down in the lumbar distribution.  They were posterior, sometimes anterior, and sometimes both.  X-ray studies of the lumbar and thoracic spine revealed minimal arthritis.  A computerized tomography (CT) of the abdomen revealed fatty liver, cholelithiasis, mild prostate enlargement, and a left inguinal hernia.  The examiner found the left inguinal hernia was as likely as not related to the inservice injury; however, extensive back and abdominal cramping was less likely than not attributable to the hernia. 

A May 2006 VA back examination report included a diagnosis of lumbosacral strain.  It was noted the Veteran reported he sustained a straining back injury in 1969 and that over the years he had intermittent episodes of back pain.  He stated that about two years earlier it had gotten worse and that he had been told he may have arthritis.  The examiner opined that it was not likely that the Veteran's current back symptoms were related to a simple strain in 1969, but that they had occurred as a natural occurring phenomenon. 

VA spine examination in July 2007 included diagnoses of lumbosacral strain and minimal arthritis.  It was noted that the Veteran had chronic back pain, that he had a back strain in service, and that he had experienced persistent over the years with some minimal arthritis by X-ray study now.  The examiner stated that these diagnoses were not related to service, but were a natural occurring phenomenon. 

VA treatment records include diagnoses of chronic low back pain dated during and after August 2009 provided by the Veteran's VA gerontologist.  It was noted that low back pain was ongoing since 1969 without additional comment.  Records show a July 2009 magnetic resonance imaging (MRI) scan revealed severe lumbar canal stenosis and bilateral mild neuroforaminal stenosis at L4-5, right-sided mild neuroforaminal stenosis at L3-4, and moderate canal stenosis at L2-3.  

A December 2011 VA medical opinion provided by an orthopedist based upon a review of the claims file found no change in opinion.  It was the examiner's opinion that the Veteran's spinal stenosis was less likely related to service, but rather was the result of natural age progression.  A January 2012 VA examination report provided a summary of the Veteran's medical history and his report of having self-treated the disorder over the years after his discharge from service and prior to 2005.  The examiner found that it was less likely incurred or caused by the claimed in-service injury, event, or illness.  It was noted that although the Veteran currently had spinal stenosis and degenerative disc disease it was less likely they were related to an acute back strain that occurred more than 30 years prior to his next back complaint and even longer before the diagnosis of spinal stenosis.  The examiner stated these matters were discussed with the Veteran, but that no back examination was performed.  It was further noted that due to the lack of sufficient evidence it could not be stated that the initial injury in 1969 was likely to have caused the Veteran's current back disorders.  

An April 2012 VA examination report summarized the Veteran's medical history and his report of not having received any medical treatment from the 1970's to the 1990's.  It was noted that in 1995 he had developed pain which radiated to his back while incarcerated, but that his low back pain was not addressed until he began receiving VA treatment in 2004.  A physical examination revealed limited thoracolumbar spine motion due to pain with intervertebral disc syndrome and bilateral sciatic nerve involvement.  X-ray studies revealed degenerative change and scoliosis.  The examiner found that there were no medical records of evidence from 1970 to 2004 to establish a nexus and that it was, therefore, less likely than not that the Veteran's spinal stenosis was related to the injury described as having been sustained in service.  It was more likely than not that his spinal stenosis was related to natural age progression with consideration of wear and tear throughout his life.  

In a November 2012 statement in support of the Veteran's claim, G.P. reported that he had known the Veteran since the 1970's and that they had remained good friends.  He recalled that the Veteran had come to him with car trouble and that he had stated he could not work on it himself because of his back.  G.P. stated that the Veteran could not even bend over and he recalled having seen the Veteran experience episodes of back pain over the years.  The statement was provided to the Board and addressed in correspondence from the Veteran's attorney dated in December 2012 which requested the case be remanded for an additional VA examination to consider this supporting evidence as to his observable symptoms of back pain since active service.  In light of this evidence, the Board finds that additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issue on appeal.  After the Veteran has signed the appropriate releases, any such records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran claims file should be reviewed by an appropriate medical specialist for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has a low back disorder as a result of active service.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should reconcile any opinion provided with the statements from the Veteran and G.P. as to reported episodes of back pain since active service.  An explanation should be provided identifying the reasons if any item of evidence is considered to be not credible.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


